THORNTON, J.,
dissenting.
1 cannot agree with the reasoning by which the majority reaches the conclusion that claimant admitted facts which legally constituted theft, and that this requires claimant’s disqualification under ORS 657.176(4)(a).
The referee found that the canned goods that claimant admitted he gave away
«* * * bad been destined for the garbage dump. * * *”
The only direct testimony concerning the source and condition of the canned goods was from the claimant himself. He testified that all the cans he had obtained from the employer’s cannery were "throw-aways.” In my view this could not constitute the crime of theft as *622defined in ORS 164.015 et seq. How could claimant (a) have the necessary criminal intent and (b) commit theft of property which the evidence was that his employer had already discarded? The testimony as to its possible value was conflicting and at best conjectural. There was no testimony that any discarded canned fruit had ever been sold for a stated price.
As to the charge of "misconduct” under ORS 657.176(2)(a) for violating the company rule against giving away company property, there is evidence in the record which supports this conclusion of the Board that the employer was aware that this claimant and other employes were violating the company rule prohibiting employes from removing damaged or spoiled canned goods, and had, until now, taken no action against anyone to enforce the rule.
A similar rule-violation issue was involved in Georgia-Pacific v. Employment Div., 21 Or App 135, 533 P2d 829 (1975). In that case Georgia-Pacific, the employer, had a seldom-if-ever enforced company rule which provided that any employe guilty of fighting on company premises would be discharged. Petitioner was fired after having engaged in a minor on-the-job scuffle with a fellow employe. This court held that the Employment Division and the Board did not err in ruling that claimant’s actions did not constitute "misconduct” and in allowing benefits to claimant notwithstanding.
I agree with the Board that on this record it was error to deny benefits to this claimant.